TIMBERS, Circuit Judge,
dissenting:
Until today’s majority decision on a petition for rehearing addressed to the panel, the issue throughout this litigation in this Court has been whether the district court abused its discretion, within the meaning of Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947), in dismissing the action on the ground of forum non conveniens. That was the issue which was fully briefed and argued before us on April 4, 1978. That was the issue to which all three opinions were addressed in our 2-1 panel decision of August 31, 1978 affirming the district court’s exercise of discretion. 654 F.2d 165 (2 Cir. 1978).1
*173Now on a petition for rehearing — after the most cursory briefing2 and no oral argument at all — the present majority holds for the first time that the Gilbert standard “does not, and should not, establish the correct standard for determining when American citizens should have access to their country’s admiralty courts.” 654 F.2d at 170. The majority then proceeds to carve out for those litigants who invoke the admiralty and maritime jurisdiction of the federal courts an absolute immunity from dismissal on the ground of forum non conveniens — no matter how conclusively the long recognized balancing factors may point toward another more appropriate forum. This special privilege which the majority creates in the courts of the United States in favor of one class of litigants — chiefly, marine insurance underwriters 3 — not only is unprecedented; it strikes a blow at our most precious heritage of equal justice for all. I dissent.
I.
I do not believe that in the courts of the United States the American residence of a plaintiff is, or should be, an inflexible barrier to dismissal on the ground of forum non conveniens when all the other indicia of an appropriate forum are lacking.
The power of a federal court to decline to exercise its jurisdiction in an appropriate case in reliance on the doctrine of forum non conveniens has been recognized since the earliest days of the Republic. See, e. g., Gilbert, supra, . It extends to admiralty as well as to all other fields of law. Canada Malting Co. v. Peterson Steamships, Ltd., 285 U.S. 413, 421-23 (1932).
The doctrine of forum non conveniens is not a neat divider, like a fence, which separates the cases where jurisdiction should be retained from those where it should not. Instead, it meanders, like a river; and as a river with time may change its course by the erosion and build-up of its banks, so too the judge-made doctrine of forum non conveniens develops new twists and bends, shrinking and growing as it confronts novel factual situations. As the Supreme Court stated in the seminal forum non conveniens case:
“Wisely, it has not been attempted to catalogue the circumstances which will justify or require either grant or denial of remedy. The doctrine leaves much to the discretion of the court to which plaintiff resorts, and experience has not shown a judicial tendency to renounce one’s own jurisdiction so strong as to result in many abuses.” (footnote omitted) Gilbert, supra, 330 U.S. at 508.
While the Court eschewed a bright line rule for the doctrine, it did enunciate the factors to be considered in applying it: ease of access to sources of proof; availability of compulsory process for unwilling witnesses; the cost of obtaining attendance of willing ones; the opportunity to view the premises; the need for application of an unfamiliar *174foreign law; and others.4 The evaluation and balancing of these factors is a factual matter necessarily committed to the judgment of the district court. See Restatement (Second) of Conflict of Laws § 84, Comment b (1971). Its determination should not be set aside lightly.
Here, that determination was based on a record consisting chiefly of affidavits — a procedure long recognized as acceptable and the procedure followed from time immemorial in the Southern District of New York. See, e. g., Koster v. Lumbermans Mutual Casualty Co., 330 U.S. 518, 531 (1947); Vanity Fair Mills v. T. Eaton Co., 234 F.2d 633, 645 (2 Cir.), cert. denied, 352 U.S. 871 (1956). The record established that the case involved an accident that occurred in Trinidad. The damage to Alcoa’s pier was in Trinidad. Regardless of where the repair crews may come from, the repair work will take place in Trinidad. Apart from experts and the ship’s crew, whatever witnesses may be called are in Trinidad. The alleged tortious conduct of defendant Norcross and the master of the Nordic Regent took place in Trinidad, as did the alleged negligent action on the part of the local pilots’ association in Trinidad. The association may be involved and might be impleaded if the case is tried in Trinidad because the presence of a pilot on the Nordic Regent was required by the statute law of Trinidad and Tobago. The law of Trinidad and Tobago also presumably determines the duty of care owed by the various parties.5 Finally, the tides and currents around Trinidad may figure prominently in the trial of the case. Under these circumstances, I fail to see any abuse of discretion whatsoever on the part of Judge Conner in dismissing on the ground of forum non conveniens,6 since clearly this is a case that should be tried in Trinidad, where the accident occurred, the damage exists, the witnesses will be found, and whose law will apply.7
II.
This case is said to be different, however, because plaintiff Alcoa is a New York corporation and commenced this action in the Southern District of New York. It is true that our courts have been more solicitous of opposition to a forum non conveniens dismissal motion when its grant will force a United States citizen to a foreign forum for its day in court. Olympic Corp. v. Societe Generale, 462 F.2d 376, 378 (2 Cir. 1972); Vanity Fair Mills v. T. Eaton Co., supra, 234 F.2d at 645.8 But that is not to say that American residence gives a plaintiff an absolute right to be in the federal court, without regard to the circumstances of the particular case. 15 Wright, Miller and Cooper, *175Federal Practice and Procedure: Jurisdiction § 3828, at 180 nn. 16-17 (1976); see Vanity Fair Mills v. T. Eaton Co., supra, 234 F.2d át 645 (trademark infringement).
Only recently we have acknowledged that, while there is “some support” for the proposition that “our courts should be quite cautious in dismissing on forum non conveniens grounds when suit is brought by an American citizen,” forum non conveniens dismissal still may be appropriate. Farmanfarmaian v. Gulf Oil Corp., 588 F.2d 880, 882 (2 Cir. 1978) (Feinberg, J.).9 In that case, an Iranian citizen sued for breach of a contract between him and an Iranian subsidiary of various American and European oil companies. The contract was entered into in Iran. It involved an option to purchase an Iranian company. Evidence relating to the breach, and particularly the role of the Iranian government, was to be found in Iran. Iranian law was to govern. Although the plaintiff was a foreign national, we recognized that, under bilateral treaties between the United States and Iran, he was entitled to access to the United States courts on a basis “no less favorable” than that available to Americans, and therefore should enjoy the same consideration as a domestic plaintiff in resisting a forum non conveniens dismissal. We nevertheless affirmed Judge Carter’s conditional forum non conveniens dismissal, thus allowing the action to proceed in Iran and noting that Judge Carter had “applied the same forum non conveniens standards as would be applied were the plaintiff an American citizen.” Id. at 882. It follows, if our most recent holding means anything, that American residence is not an impenetrable shield against dismissal on grounds of forum non conveniens.
Indeed, in view of the statutory codification of the doctrine which permits transfer of an action from one district court to another essentially on grounds of forum non conveniens, 28 U.S.C. § 1404 (1976), the result of guaranteeing an American forum in admiralty cases where there is an American plaintiff would be to strip the doctrine virtually to a state of total ineffectiveness, since one of the few areas where it is still needed is where a foreigner and an American are involved in a maritime accident abroad and the accident has no nexus whatsoever to the district where the American party chooses to commence the action. I think it would be a grave mistake to write such a talismanic approach into a part of the law intended to promote the courts’ flexibility.10 Cf. 7B Moore’s Federal Practice *176¶1404, at JC-601 (1977) (discussing 28 U.S.C. § 1404). Moreover, the trend of the common law would appear to be away from such a view. While Mr. Justice Clark in 1955 could find but a single jurisdiction— Scotland — which allowed a forum non conveniens type of dismissal against a resident plaintiff, Norwood v. Kirkpatrick, 349 U.S. 29, 33 (1955) (Clark, J., dissenting), many jurisdictions do so now. One of the most dramatic shifts is that of the State of New York as reflected in Silver v. Great American Insurance Co., supra. Finally, the Supreme Court never has considered local residence a guarantee of a local forum in all matters. See, e. g., Koster v. Lumbermans Mutual Casualty Co., supra, 330 U.S. at 525.
III.
The question therefore boils down to whether, in the instant case, sufficient prejudice has been shown to overcome the admittedly high barrier to transferring an action by an American citizen to a foreign forum for trial. See Restatement (Second) of Conflict of Laws § 84, Comment f (1971). The point is not whether we as trial judges would have reached the same conclusion.11 The point is that Judge Conner held, upon balancing the relevant factors, that dismissal on the ground of forum non conveniens was warranted. I am not persuaded that in doing so he abused his discretion so as to warrant reversal as a matter of law.
Neither Koster v. Lumbermans Mutual Casualty Co., supra, nor Swift & Co. Packers v. Compania Colombiana Del Caribe, S.A., 339 U.S. 684 (1950), compels reversal. Although the Court in Koster set a high standard for dismissal in a resident plaintiff situation, 330 U.S. at 524, the outcome of the case nevertheless was to dismiss a New York plaintiff from the New York federal courts. In Swift the Court recognized that a forum non conveniens motion against a resident plaintiff in an admiralty suit “brings into force considerations very different” from those in all-foreigner suits. 339 U.S. at 697. But it reversed and remanded not merely because “[t]he District Court gave no indication that it recognized such considerations,” id., or because “[i]ts opinion indicates that in so far as it may have exercised discretion to decline jurisdiction it was moved to do so by its view that such jurisdiction does not exist.” Id. (emphasis added). The essential holding of the Court in Swift was that it was improper to send the American plaintiff to a foreign forum deprived of the security it would otherwise enjoy and without an assurance that the defendant would appear. It reversed on those grounds. In the instant case, neither consideration has any bearing, as Judge Conner’s findings make abundantly clear. 453 F.Supp. at 12.
Finally, the fact that Trinidad law may limit the damages recoverable by Alcoa does not mean that it would be stripped of any remedy by the application of the doctrine of forum non conveniens. It is well settled that a different law of damages is an insufficient basis for avoiding such a dismissal. The facts in Canada Malting Co. v. Peterson Steamships, Ltd., supra, involved such a situation; so did Kloeckner Reederei und Kohlenhandel v. A/S Hakeda 1, 210 F.2d 754, 757 (2 Cir.), appeal dismissed by stipulation, 348 U.S. 801 (1954).
Accordingly, I would reaffirm our prior decision in this case, 654 F.2d 165 (2 Cir. 1978), which in turn affirmed the district court’s exercise of discretion in dismissing this action on the ground of forum non conveniens. From the majority’s refusal to do so, I respectfully dissent.

. In view of the sputtering course this case has taken in our Court, I think it is important briefly to recount the proceedings here for their bearing on the central issue of whether the district court abused its discretion.
The majority refers to the “order of affirmance” which it has withdrawn. It is true that the proposed order of affirmance, holding that the district court did not abuse its discretion in dismissing on the ground of forum non conveniens, was withdrawn to permit a dissenting opinion to be filed.
Eventually a short one page majority opinion was filed on August 31, 1978 affirming on the ground that “the district court did not abuse its discretion" (Timbers, J.). 654 F.2d at 166. An even shorter concurring opinion was filed at the same time which concluded, “I cannot hold with my dissenting colleague that Judge Conner abused the discretion vested in him to exercise and that we should in this case reverse the order below on the ground of such an abuse.” (Waterman, J.). Id. A dissenting opinion also was filed, stating, “Because I believe that the district court abused its discretion in dismissing, I can not concur in my brothers’ decision to affirm.” (Van Graafeiland, J.). Id. (emphasis added).
There followed a petition for rehearing, see note 2 infra, to which today’s majority and dissenting opinions are addressed.


. Alcoa’s petition fo>- rehearing, submitted late and in excess of the length provided for by our rules, nevertheless was accepted by an order of our Court dated September 18, 1978. After deciding that Norcross Shipping Co., Inc., the appellee, should be permitted to respond to the petition for rehearing, Norcross on September 21 was granted until September 27 — 4 business days — to get in its answering papers.
, Three weeks later, on October 16, an amicus brief supporting the petition for rehearing was filed by the American Institute of Marine Underwriters (AIMU). This amicus brief appears to have provided substantial support for today’s majority opinion, particularly for its rejection of the Gilbert exercise of discretion standard.
No opportunity was afforded to appellee Nor-cross to respond to the AIMU amicus brief, despite the majority’s significant change of the ground of its decision.
As is customary in our Court, no oral argument was heard on the petition for rehearing.


. See AIMU amicus brief, pages 1-2:
“In filing this brief amicus curiae AIMU is acting in support of the American marine insurance market.”
“[AIMU] is a national trade association of 122 insurance companies. . . ."Id. at 1.
"AIMU’s member companies underwrite more than 90% of the marine insurance written in the United States. . .” Id. at 1.


. While the majority correctly urges that we consider “the convenience of American citizens, whose taxes keep the courts in existence,” 1 suggest by the same token that we not overlook the convenience of the courts: “Administrative difficulties follow for courts when litigation is piled up in congested centers instead of being handled at its origin.” Gilbert, supra, 330 U.S. at 508. Clogged courts are costly for taxpayers and litigants in terms of time as well as taxes.


. See Restatement (Second) of Conflict of Laws § 147 (1971). The problem of Buchanan v. Rucker, 9 East 192 (K.B.1808), “Can the island of Tobago pass a law to bind the rights of the whole world?” (per Lord Ellenborough, C. J.) is thus not posed.


. As a result of the majority’s shifting of the ground of its decision, thus abandoning the exercise of discretion standard, we seem to have lost sight of Judge Conner’s thoughtful, concise opinion which carefully balanced the factors that should be considered in applying the doctrine of forum non conveniens under Gilbert — which everyone, including Judge Conner, thought was controlling until today’s majority decision.
Judge Conner’s excellent district court opinion has been reported at 453 F.Supp. 10 (S.D.N.Y.1978).


. The instant case is strikingly similar to Texaco Trinidad v. Astro Evito Navegación, S. A., 437 F.Supp. 331 (S.D.N.Y.1977), where a maritime action was dismissed on the ground of forum non conveniens.


. Although we followed the Vanity Fair standard in Leasco Data Processing Equipment Corp. v. Maxwell, 468 F.2d 1326, 1344 (2 Cir. 1972), it should be noted that Judge Friendly recognized that the forum non conveniens issue was not among those certified by the district court and therefore the issue “technically . . . may not be before us.” 468 F.2d at 1344.


. Until today’s majority opinion, Gilbert has been followed without deviation by our Court in a long line of decisions right down to the present time. In addition to Farmanfarmaian, supra, see also Schertenleib v. Traum, 589 F.2d 1156, 1164-66 (1978) (Feinberg, J.).


. In Silver v. Great American Insurance Co., 29 N.Y.2d 356, 361, 278 N.E.2d 619, 622, 328 N.Y.S.2d 398, 403 (1972), Chief Judge Fuld put it this way:
“Although such residence [of one of the parties] is, of course, an important factor to be considered, forum non conveniens relief should be granted when it plainly appears that New York is an inconvenient forum and that another is available which will best serve the ends of justice and the convenience of the parties. The great advantage of the doctrine — its flexibility based on the facts and circumstances of a particular case — is severely, if not completely, undercut when our courts are prevented from applying it solely because one of the parties is a New York resident or corporation.”
Especially when corporate citizenship is involved, the claim to an absolute right to sue in the home forum must be scrutinized with special skepticism. As the Supreme Court stated in Koster:
“Place of corporate domicile . . might be entitled to little consideration under the doctrine of forum non conveniens, which resists formalization and looks to the realities that make for doing justice.” Koster v. Lumbermans Mutual Casualty Co., supra, 330 U.S. at 528.
While I recognize that Alcoa’s link to New York is a substantial one, unlike the purely pro forma sort the Supreme Court worried might occur under modern corporate laws, id.; see, e.g., Texaco Trinidad v. Astro Exito Navegación, S.A., supra, 437 F.Supp. at 333-34, it is not without significance that the particular Alcoa operation here involved appears to have been centered in Trinidad. While it may not come as a surprise to Norcross to be sued in New York, as the majority points out, where it has a general agent, it most assuredly can be no surprise to Alcoa that Trinidad law may limit its recovery to $570,000. Being a prudent *176corporation, it either has, or easily could have had, adequate insurance to cover such additional risk.


. See Judge Waterman’s concurring opinion of August 31, 1978 in the instant case. 654 F.2d at 166.